        Case: 1:18-cv-02952 Document #: 153 Filed: 10/01/19 Page 1 of 2 PageID #:1012




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

     PATRICK PRINCE,                         )
                                             )
            Plaintiff,                       ) Case No. 18 CV 2952
     v.                                      )
                                             )
     KRISTON KATO, RICHARD RYBICKI,          )
     PAUL SARPALIUS, Chicago Police Sergeant )
     W. ROONEY (Star No. 934), UNKNOWN       )
     EMPLOYEES OF THE CITY OF CHICAGO, ) District Court Judge Martha M. Pacold
     and the CITY OF CHICAGO, Illinois,      ) Magistrate Judge Sunil R. Harjani
                                             )
            Defendants.                      )
                                             )




                                       JOINT STATUS REPORT

            Pursuant to this Court’s September 26, 2019 Order (the “Order”) (Dkt No. 150), the

     parties submit the following Joint Status Report:

I.          October/November 2019 deposition schedule:


                       DATE                                 DEPONENT

           October 2                        Cornelius Green
           October 3                        Liakapolous
           October 8                        David March
           October 9                        Eugene Roy
           October 15                       Michael Waslewski*
           October 16                       Frederick Seaton*
           October 21                       Theresa Kisro*
           October 22                       John Summerville*
           October 23                       TBD
           October 29                       Noelle Zupancic*
           October 30                       TBD
           November 5                       Gina Savini*
           November 6                       TBD
           November 7                       Carol Rogala*
           November 12                      Officer Moore*

                                                     1
   Case: 1:18-cv-02952 Document #: 153 Filed: 10/01/19 Page 2 of 2 PageID #:1013




                  DATE                                      DEPONENT

      November 13                       Genia Peeples*
      November 14                       Plaintiff **
      November 19                       Dominica Stepheson*
      November 20                       TBD
      November 21                       Detective Kato

*Subject to service and/or availability of deponent.

** The parties are in discussions regarding the date of Plaintiff’s deposition.

Dated: October 1, 2019


                                                       Respectfully submitted,

                                                       /s/ Krista E. Stalf

Steven B. Borkan
Timothy P. Scahill
Krista E. Stalf
Misha Itchhaporia
Borkan & Scahill, Ltd.
20 South Clark Street
Suite 1700
Chicago, IL 60603
312-580-1030


s/ Daniel Noland                                     /s/ Scott R. Drury
Terrence M. Burns                                    Steven Art
Paul A. Michalik                                     David B. Owens
Daniel M. Noland                                     Scott R. Drury
Reiter Burns LLP                                     LOEVY & LOEVY
311 S. Wacker Dr., Suite 5200                        311 N. Aberdeen St., 3rd Fl.
Chicago, IL 60606                                    Phone: 312.243.5900
312-982-0090                                         F: 312.243.5902




                                                 2
